  7:18-cv-05003-JFB-SMB Doc # 87 Filed: 10/14/20 Page 1 of 1 - Page ID # 720




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

JOHN HOLMQUIST,

                     Plaintiff,                                7:18CV5003

       vs.
                                                                 ORDER
TYSON FRESH MEATS, INC.,

                     Defendant.


      This matter comes before the Court on the parties’ Joint Stipulation for Dismissal

with Prejudice (Filing No. 86) of this case. The Court being advised in the premises finds

that such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear their own costs and attorneys’ fees.



      Dated this 14th day of October, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
